Title: The Commissioners to the Navy Board for the Eastern Department, 29 July 1778
From: First Joint Commission at Paris,Adams, John
To: Navy Board for the Eastern Department


     
      Gentlemen
      Passi July 29 1778
     
     We have received your Favour of the Eighth of June, by the Hand of Captain Barns of the schooner Dispatch, together with the Packetts, forwarded by the Hon. Council of the Mass. Bay. We, have according to your desire given orders to Mr. Schweighauser at Nantes to furnish the Captain, with such supplies as may be necessary to provide for his Return, and to defrey his Expences there. We have given him an order on our Banker for a Months Pay, to himself and his Crew, and a Gratification to him of one hundred Dollars, in lieu of Primage, which as you inform Us, is according to Contract.
     We thank you for the Gazettes, and shall always be obliged to you for similar favours, which are not less beneficial to the public, than amusing to Us. We have the honour to be, with great Respect, &c.
     
      We cannot avoid expressing our Surprize at the monstrous Sum to be advanced here in silver and Gold to the officers and Crew of this Vessell, if it was really the Intention of the Honourable Board that it should be paid so—We wish the Board had Specified the sums to be paid to each Person.
     
    